Case 1:19-cv-01477-DDD-JPM Document 58-4 Filed 01/28/21 Page 1 of 6 PagelD #: 524

In the Matter Of:

LACAZE LAND DEVELOPMENT, LLC, vs DEERE & COMPANY INC., ET AL,

STEVEN WIENKES

December 10, 2020

eed ey

See = gee mater

 

EXHIBIT

 

TREVA MARICLE

COURT REPORTING

 

112 N. 11th Street, Oakdale, LA 71463
www. TrevaRPR.com
(318) 335-1621 (office) - (318) 21 5-9135 (fax)

 

 
10
Li
LZ
13
14
LS

16

17
18
=
20
Bus
ae
25
24
20

Case 1:19-cv-01477-DDD-JPM Document 58-4 Filed 01/28/21 Page 2 of 6 PagelD #: 525

o2

Steven Wienkes December 10, 2020

 

 

able to access the data link and see any diagnostic

trouble codes?

 

 

A. Yes.

Q. That were presently active?

A. Yes.

O. Does the machine also store those data codes as
time goes on, or does it erase it as it sends more
data to the cloud?

A. I don't know for sure whether the machine saves it
itself or it stores it in a different source.

O. Okay. But, in any event, it's recorded in the --
in a form that you can then show according to the
data and data V2 files?

A. Yes. It is available if that's what you're asking.
0. Yeah. All right. So photograph 22 shows -- and do
you see what I'm talking about, sir, these file

names have a number at the end?

A. Yes, sir.

Q. Do you see it on my shared screen?

A. Yes, I do.

O.. Okay. Good. Is the 899.6 hours that we show on
photograph 22 remarkable with regard to the age of
this machine and the use of it?

A. I would say not.

Q. All right. 23 shows the same thing. Is 24 the

318-335-1621 (Office) Treva Maricle Court Reporting, Inc. www.trevarpr.com

318-215-9135 (Fax) 112 .N. 11th Street, Oakdale, LA 71463  trevarpr@gmail.com
Case 1:19-cv-01477-DDD-JPM Document 58-4 Filed 01/28/21 Page 3 of 6 PagelD #: 526

151
Steven Wienkes December 10, 2020

 

10
desk,
L2
3
14
L5
16
17
18
19
20
po
22
22
24
25

 

say the causation of the repairs --

Right.

-- and then you don't gualify that saying other
than, for example, repair having to do with this or
repair having to do with that.

So you're saying in your report the causation

are the results of improper maintenance and failure
to operate. So considering that, my question to
you is which one of the repairs, 1f any, were not
caused by improper maintenance and failure to
operate according to the manufacture's instructions
as stated in paragraph 4? Which ones were not.
The only ones that could -- that may not have been
were that there was a turbo hose that was replaced.
There was a switch or two replaced.

That may not have been directly related to it.

But when I refer to it as possibly being related is

when you run a machine in a fashion that Mr. Lacaze
was running it where you're running at high
temperatures --

There was indication that there was high
pressures. The pump was at a high pressure at some
point. That substantially reduces the life of a
lot of the components of the machine. When you

exceed the temperatures, other parts of the machine

 

318-335-1621 (Office) Treva Maricle Court Reporting, Inc. www.trevarpr.com
318-215-9135 (Fax) 1412 N. 11th Street, Oakdale,LA 71463 trevarpr@gmail.com

 

 
Oo oOo vA HH YF FP WW NY FF

EP FP FP FP FP FR
Ao uu &® WwW NY EF O

17
18
L9
20
ZA.
22
23
24
25

Case 1:19-cv-01477-DDD-JPM Document 58-4 Filed 01/28/21 Page 4 of 6 PagelD #: 527

152

Steven Wienkes December 10, 2020

 

 

 

can be affected by temperatures indirectly. So it
may bring those to a shorter life span.

When you have airflow restriction on the
engine, you're making the engine work a lot harder
to do the same work. And that creates an undue
burden on the engine and possibly severe damage to
the engine if dust gets into it. But in the
meantime it's throwing off the air flow ratio so
the machine cannot function correctly.

You have the teeth on the mulching head that
should be sharpened every morning. And if they're
dull it takes a lot more power to do the mulching.
So in the video that I've seen on social media
where he's pushing this machine to the wood, he's
just tearing it up and not really doing a so-called
mulching practice.

He's running it to exceed its capacity where

you hear the wheel -- the drum slowing down in
speed and the engine laboring instead of backing up
and let the wheels pull up and let the engine run
the way it wants to run.

So all of these things contribute to a lot
these repairs that are being done.

The contamination in the oil for the pumps, we

have within the first three hours of the machine,

 

 

318-335-1621 (Office) Treva Maricle Court Reporting, Inc. www.trevarpr.com
318-215-9135 (Fax) 112 N. 11th Street, Oakdale, LA 71463  trevarpr@gmail.com
oOo oOo A nA YF FP WD NY FF

He FP fF FP FP FB
ua OW UNDhUOF OO

r
or

17
Ls
1g
20
21
AZ
23
24

25

Case 1:19-cv-01477-DDD-JPM Document 58-4 Filed 01/28/21 Page 5 of 6 PagelD #: 528

153

Steven Wienkes December 10, 2020

 

 

 

 

 

it was brought back in to replace hoses and the
hydraulic system was all opened up. And the wiper
motor had been damaged.

It didn't say specifically but typically that
would be from letting large objects fall in front
of the cab and damaging the machine. And the
hydraulic system is a closed system, but once you
open it up you have the potential of debris.

You have the hoses from the mulching machine
that are sitting close to the ground. So the
practice of whether he wipes those off and puts
them in the cupular is another potential.

But it's apparent by what I've seen in the
machine, the condition of the coolers, the coolant
flow, just general overall condition, it's not
being cleaned out properly and not maintained as it

should be.

Which other repairs were caused by what you contend
were my client's bad practices?

Well, the DEF concentration, which we talked about.
Contaminated DEF fluid in the tank.

No. No. No. Those repairs were not caused by my

client's bad practices as you said in your report.

You already said turbos were replaced.

I'm saying those are possibly not, but I can't

 

 

318-335-1621 (Office) Treva Maricle Court Reporting, Inc. www.trevarpr.com
318-215-9135 (Fax) 412.N. 11th Street, Oakdale, LA 71463 = trevarpr@gmail.com

 
T+ HD WW te INO

Oo

10
Ld.
12
L3
14
L5
1.6

17
18

19
20
21
22
23
24

25

Case 1:19-cv-01477-DDD-JPM Document 58-4 Filed 01/28/21 Page 6 of 6 PagelD #: 529

166

Steven Wienkes December 10, 2020

 

A.

 

 

That just supports my other findings and my

opinions.

 

QO. In what way?

A. That there is a contaminated -- the oil is not
clean. There's water contamination in the
hydraulic fluid, and that is contributory to
failure of hydraulic pumps and motors.

0. And did Doggett conclude that also?

A. I can't speak for Doggett.

QO. Well, you reviewed their reports. What do their
reports show?

A. So they had done a pump replacement just prior to
this.

QO. What kind of pump?

A. The hydraulic pump.

©. Oh, this 1s engine oil -- excuse me -- engine
diesel fluid.

A. I'm looking at a fluid analysis, the hydraulic
system.

0: You're looking at it where?

A. It's on the left side of the page. It says, "fluid
analysis" and down below it it says, "hydraulic
system."

QO. I thought you said it was diesel?

A. No. A diesel engine was the last one that had

318-335-1621 (Office) Treva Maricle Court Reporting, Inc. www.trevarpr.com

318-215-9135 (Fax) 112 N. 11th Street, Oakdale, LA 71463  trevarpr@gmail.com

 

 
